Citation Nr: 1146030	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-31 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for status post fracture of the right fifth distal interphalangeal joint with fixed deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran had active service from December 1984 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

In a June 2011 letter prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial compensable rating for status post fracture of the right fifth distal interphalangeal joint with fixed deformity.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial compensable rating for status post fracture of the right fifth distal interphalangeal joint with fixed deformity.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011). 

In correspondence dated in May 2011, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable rating for status post fracture of the right fifth distal interphalangeal joint with fixed deformity.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The claim for entitlement to an initial compensable rating for status post fracture of the right fifth distal interphalangeal joint with fixed deformity is dismissed. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


